Per Curiam.
Appellants contend their motion (s) for judgment of nonsuit should have been granted. They assert plaintiffs seek to charge them on a special promise to answer for the debt of D. A. Jones, Jr., and that the note is not a sufficient memorandum to constitute compliance with the provision of the statute of frauds codified as G.S. 22-1. The contention is untenable. The writing itself (note) charges appellants with liability for such amount, if any, as may be recoverable thereon against D. A. Jones, Jr., and Mildred W. Jones. It is clear the jury found appellants authorized D. A. Jones, Jr., to use the note in order to obtain a $5,000.00 loan thereon.
Appellants assert the court should have sustained their objection to the testimony of D. A. Jones, Jr., as to his conversations with appellants with reference to the purpose for which the note was executed, the insertion of the name(s) of the payee (s) if and when he obtained the $5,000.00 loan, etc. The contention that this evidence was violative of the parol evidence rule is untenable. Plaintiffs were in no way involved in these conversations. They relate to authority granted by appellants to D. A. Jones, Jr., to take the signed note and deliver it to a person from whom he could borrow $5,000.00. Moreover, this testimony did not in any way contradict or vary the terms of the writing (note) appellants had signed.
*704With reference to blank spaces in the note when signed by appellants and now, G.S. 25-20 in pertinent part provides: “Where the instrument is wanting in any material particular, the person in possession thereof has a prima facie authority to complete it by filling up the blanks therein. And a signature on a blank paper delivered by the person making the signature in order that the paper may be converted into a negotiable instrument operates as a prima facie authority to fill it up as such for any amount. . . .” In 11 Am. Jur. 2d, Bills and Notes § 75, this statement appears: “The presumptive authority to fill blanks extends to every incomplete feature of the instrument. The authority is to fill all blanks in general conformity to the character of the paper or as the person in possession thinks proper. Any and all blanks may be filled in which are necessary and proper to make the instrument a perfect and complete bill of exchange or promissory note, as the case may be.” In 11 Am. Jur. 2d, Bills and Notes § 81, it is stated that, under the implied power to fill blanks, the pronoun “I” or “We” may be inserted. Appellants do not contend the authority of D. A. Jones, Jr., or of plaintiffs, with reference to filling the blanks in the note, was restricted in any manner. They contend they did not sign the note and had no conversation with anybody with reference thereto.
Under all the evidence, plaintiffs are entitled to recover on said note the sum of $5,000.00 with interest thereon from March 28, 1964 at six per cent per annum. Appellants contend plaintiffs should recover only against D. A. Jones, Jr., and Mildred W. Jones and that they (appellants) are not liable.
The crucial question (s) was whether appellants signed the note. On sharply conflicting evidence, the issues relating thereto were answered in favor of plaintiffs. Although all assignments of error discussed in appellants’ brief and the decisions therein cited have been considered, further discussion is deemed unnecessary. Suffice to say, we find no error of such prejudicial nature as to warrant a new trial.
No error.